                             1   DAVID G. SPIVAK (SBN 179684)
                                       david@spivaklaw.com
                             2   THE SPIVAK LAW FIRM
                             3   16530 Ventura Blvd., Ste. 312
                                 Encino, CA 91436
                             4   Telephone (818) 582-3086
                             5   Facsimile (818) 582-2561
                             6
                                 Attorney for Plaintiff,
                             7   JANET MITCHELL, and all others similarly situated
                             8
                                 (Additional attorneys listed on next page.)
                             9
                          10                      IN THE UNITED STATES DISTRICT COURT
                          11           CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
                          12
                                 JANET MITCHELL, on behalf of                  Case No.: 2:18-cv-07612-PSG-SK
                          13
                                 herself, all others similarly situated,
                          14     and the general public,                       DISCOVERY MATTER
                          15
                                               Plaintiff,                      STIPULATED PROTECTIVE ORDER
                          16
                          17                   vs.                             Hon. Steve Kim
                                                                               U.S. Magistrate Judge
                          18     1FORCE GOVERNMENT                             Roybal, Courtroom 540
                          19     SOLUTIONS, LLC, a Georgia limited
                                 liability company; and DOES 1-50,
                          20
                                 inclusive,
                          21
                          22                   Defendants.

                          23
                          24
                          25
                          26
                          27
                          28
               
                                                                               1
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1                           ATTORNEYS FOR DEFENDANT

                             2   Alexandria M. Witte (SBN 273494)
                             3   awitte@fordharrison.com
                                 Ford & Harrison LLP
                             4   350 S. Grand Ave.
                             5   Suite 2300
                                 Los Angeles, CA 90071
                             6
                                 Telephone: (213) 237-2400
                             7   Facsimile: (213) 237-2401
                             8
                                 Attorney for Defendant,
                             9   1FORCE GOVERNMENT SOLUTIONS, LLC
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
               
                                                                              2
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312    Janet Mitchell v. 1Force Gov’t Solutions, LLC,                    Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel           et al.                                           Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1          Counsel for Plaintiff Janet Mitchell (“Plaintiff”) and Defendant 1Force
                             2   Government Solutions, LLC (“Defendant”), by and through their respective counsel
                             3   of record, stipulate as follows:
                             4   1.     A.     PURPOSES AND LIMITATIONS
                             5          Discovery in this action is likely to involve production of confidential,
                             6   proprietary or private information for which special protection from public
                             7   disclosure and from use for any purpose other than prosecuting this litigation may
                             8   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                             9   enter the following Stipulated Protective Order. The parties acknowledge that this
                          10     Order does not confer blanket protections on all disclosures or responses to
                          11     discovery and that the protection it affords from public disclosure and use extends
                          12     only to the limited information or items that are entitled to confidential treatment
                          13     under the applicable legal principles.
                          14            B.     GOOD CAUSE STATEMENT
                          15            This action is likely to involve trade secrets, customer and pricing lists and
                          16     other valuable research, development, commercial, financial, technical and/or
                          17     proprietary information for which special protection from public disclosure and
                          18     from use for any purpose other than prosecution of this action is warranted. Such
                          19     confidential and proprietary materials and information consist of, among other
                          20     things, confidential business or financial information, information regarding
                          21     confidential business practices, or other confidential research, development, or
                          22     commercial information (including information implicating privacy rights of third
                          23     parties), information otherwise generally unavailable to the public, or which may
                          24     be privileged or otherwise protected from disclosure under state or federal statutes,
                          25     court rules, case decisions, or common law. Accordingly, to expedite the flow of
                          26     information, to facilitate the prompt resolution of disputes over confidentiality of
                          27     discovery materials, to adequately protect information the parties are entitled to
                          28     keep confidential, to ensure that the parties are permitted reasonable necessary uses
               
                                                                               3
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                             Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                    Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   of such material in preparation for and in the conduct of trial, to address their
                             2   handling at the end of the litigation, and serve the ends of justice, a protective order
                             3   for such information is justified in this matter. It is the intent of the parties that
                             4   information will not be designated as confidential for tactical reasons and that
                             5   nothing be so designated without a good faith belief that it has been maintained in
                             6   a confidential, non-public manner, and there is good cause why it should not be part
                             7   of the public record of this case.
                             8          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                             9                 SEAL
                          10            The parties further acknowledge, as set forth in Section 12.3, below, that this
                          11     Stipulated Protective Order does not entitle them to file confidential information
                          12     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                          13     and the standards that will be applied when a party seeks permission from the court
                          14     to file material under seal.
                          15     2.     DEFINITIONS
                          16            2.1 Action: this pending federal lawsuit, Janet Mitchell v. 1Force
                          17     Government Solutions, LLC, et al., Case No. 2:18-cv-07612-PSG-SK.
                          18            2.2 Challenging Party: a Party or Non-Party that challenges the designation
                          19     of information or items under this Order.
                          20            2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                          21     how it is generated, stored or maintained) or tangible things that qualify for
                          22     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                          23     the Good Cause Statement.
                          24            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                          25     support staff).
                          26            2.5 Designating Party: a Party or Non-Party that designates information or
                          27     items that it produces in disclosures or in responses to discovery as
                          28     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
               
                                                                               4
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                               Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                      Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   ONLY.”
                             2          2.6 Disclosure or Discovery Material: all items or information, regardless of
                             3   the medium or manner in which it is generated, stored, or maintained (including,
                             4   among other things, testimony, transcripts, and tangible things), that are produced
                             5   or generated in disclosures or responses to discovery in this matter.
                             6          2.7 Expert: a person with specialized knowledge or experience in a matter
                             7   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
                             8   as an expert witness or as a consultant in this action, (2) is not a past or current
                             9   employee of a Party or of a Party’s competitor, and (3) at the time of retention, is
                          10     not anticipated to become an employee of a Party or of a Party’s competitor.
                          11            2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                          12     Information or Items: extremely sensitive “Confidential Information or Items,”
                          13     disclosure of which to another Party or Non-Party would create a substantial risk of
                          14     serious harm that could not be avoided by less restrictive means.
                          15            2.9 House Counsel: attorneys who are employees of a party to this Action.
                          16     House Counsel does not include Outside Counsel of Record or any other outside
                          17     counsel.
                          18            2.10 Non-Party: any natural person, partnership, corporation, association or
                          19     other legal entity not named as a Party to this action.
                          20            2.11 Outside Counsel of Record: attorneys who are not employees of a party
                          21     to this Action but are retained to represent or advise a party to this Action and have
                          22     appeared in this Action on behalf of that party or are affiliated with a law firm that
                          23     has appeared on behalf of that party, and includes support staff.
                          24            2.12 Party: any party to this Action, including all of its officers, directors,
                          25     employees, consultants, retained experts, and Outside Counsel of Record (and their
                          26     support staffs).
                          27     ///
                          28            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
               
                                                                               5
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                               Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                      Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   Discovery Material in this Action.
                             2          2.14 Professional Vendors: persons or entities that provide litigation support
                             3   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                             4   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                             5   and their employees and subcontractors.
                             6          2.15 Protected Material: any Disclosure or Discovery Material that is
                             7   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
                             8   ATTORNEYS’ EYES ONLY.”
                             9          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                          10     from a Producing Party.
                          11     3.     SCOPE
                          12     The protections conferred by this Stipulation and Order cover not only Protected
                          13     Material (as defined above), but also (1) any information copied or extracted from
                          14     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                          15     Material; and (3) any testimony, conversations, or presentations by Parties or their
                          16     Counsel that might reveal Protected Material. However, the protections conferred
                          17     by this Stipulation and Order do not cover the following information: (a) any
                          18     information that is in the public domain at the time of disclosure to a Receiving
                          19     Party or becomes part of the public domain after its disclosure to a Receiving Party
                          20     as a result of publication not involving a violation of this Order, including becoming
                          21     part of the public record through trial or otherwise; and (b) any information known
                          22     to the Receiving Party prior to the disclosure or obtained by the Receiving Party
                          23     after the disclosure from a source who obtained the information lawfully and under
                          24     no obligation of confidentiality to the Designating Party. Any use of Protected
                          25     Material at trial shall be governed by a separate agreement or order.
                          26     ///
                          27     4.     DURATION
                          28            Even after final disposition of this litigation, the confidentiality obligations
               
                                                                               6
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   imposed by this Order shall remain in effect until a Designating Party agrees
                             2   otherwise in writing or a court order otherwise directs. Final disposition shall be
                             3   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                             4   or without prejudice; and (2) final judgment herein after the completion and
                             5   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                             6   including the time limits for filing any motions or applications for extension of time
                             7   pursuant to applicable law.
                             8   5.     DESIGNATING PROTECTED MATERIAL
                             9          5.1 Exercise of Restraint and Care in Designating Material for Protection.
                          10     Each Party or Non-Party that designates information or items for protection under
                          11     this Order must take care to limit any such designation to specific material that
                          12     qualifies under the appropriate standards. The Designating Party must designate for
                          13     protection only those parts of material, documents, items or oral or written
                          14     communications that qualify so that other portions of the material, documents, items
                          15     or communications for which protection is not warranted are not swept unjustifiably
                          16     within the ambit of this Order.
                          17            Mass, indiscriminate or routinized designations are prohibited. Designations
                          18     that are shown to be clearly unjustified or that have been made for an improper
                          19     purpose (e.g., to unnecessarily encumber the case development process or to impose
                          20     unnecessary expenses and burdens on other parties) may expose the Designating
                          21     Party to sanctions.
                          22            If it comes to a Designating Party’s attention that information or items that
                          23     it designated for protection do not qualify for protection, that Designating Party
                          24     must promptly notify all other Parties that it is withdrawing the inapplicable
                          25     designation.
                          26     ///
                          27            5.2 Manner and Timing of Designations. Except as otherwise provided in this
                          28     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
               
                                                                               7
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                             2   under this Order must be clearly so designated before the material is disclosed or
                             3   produced.
                             4         Designation in conformity with this Order requires:
                             5                (a) for information in documentary form (e.g., paper or electronic
                             6   documents, but excluding transcripts of depositions or other pretrial or trial
                             7   proceedings), that the Producing Party affix at a minimum, the legend
                             8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                             9   ONLY”, to each page that contains protected material. If only a portion of the
                          10     material on a page qualifies for protection, the Producing Party also must clearly
                          11     identify the protected portion(s) (e.g., by making appropriate markings in the
                          12     margins) and must specify, for each portion, the level of protection being asserted.
                          13                  A Party or Non-Party that makes original documents available for
                          14     inspection need not designate them for protection until after the inspecting Party
                          15     has indicated which documents it would like copied and produced. During the
                          16     inspection and before the designation, all of the material made available for
                          17     inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                          18     ONLY.” After the inspecting Party has identified the documents it wants copied
                          19     and produced, the Producing Party must determine which documents, or portions
                          20     thereof, qualify for protection under this Order. Then, before producing the
                          21     specified documents, the Producing Party must affix the legend of
                          22     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                          23     ONLY” to each page that contains Protected Material. If only a portion of the
                          24     material on a page qualifies for protection, the Producing Party also must clearly
                          25     identify the protected portion(s) (e.g., by making appropriate markings in the
                          26     margins) and must specify, for each portion, the level of protection being asserted.
                          27                  (b) for testimony given in deposition or in other pretrial or trial
                          28     proceedings, that the Designating Party identify on the record, before the close of
               
                                                                              8
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312    Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel           et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   the deposition, hearing, or other proceeding, all protected testimony and specify the
                             2   level of protection being asserted. When it is impractical to identify separately each
                             3   portion of testimony that is entitled to protection and it appears that substantial
                             4   portions of the testimony may qualify for protection, the Designating Party may
                             5   invoke on the record (before the deposition, hearing, or other proceeding is
                             6   concluded) a right to have up to 21 days to identify the specific portions of the
                             7   testimony as to which protection is sought and to specify the level of protection
                             8   being asserted. Only those portions of the testimony that are appropriately
                             9   designated for protection within the 21 days shall be covered by the provisions of
                          10     this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
                          11     the deposition or up to 21 days afterwards if that period is properly invoked, that
                          12     the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
                          13     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                          14                   Parties shall give the other parties notice if they reasonably expect a
                          15     deposition, hearing or other proceeding to include Protected Material so that the
                          16     other parties can ensure that only authorized individuals who have signed the
                          17     “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
                          18     proceedings. The use of a document as an exhibit at a deposition shall not in any
                          19     way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                          20     – ATTORNEYS’ EYES ONLY.”
                          21                   Transcripts containing Protected Material shall have an obvious legend
                          22     on the title page that the transcript contains Protected Material, and the title page
                          23     shall be followed by a list of all pages (including line numbers as appropriate) that
                          24     have been designated as Protected Material and the level of protection being
                          25     asserted by the Designating Party. The Designating Party shall inform the court
                          26     reporter of these requirements. Any transcript that is prepared before the expiration
                          27     of a 21-day period for designation shall be treated during that period as if it had
                          28     been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in
               
                                                                               9
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   its entirety unless otherwise agreed. After the expiration of that period, the transcript
                             2   shall be treated only as actually designated.
                             3                 (c) for information produced in some form other than documentary and
                             4   for any other tangible items, that the Producing Party affix in a prominent place on
                             5   the exterior of the container or containers in which the information is stored the
                             6   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                             7   EYES ONLY.” If only a portion or portions of the information warrants protection,
                             8   the Producing Party, to the extent practicable, shall identify the protected portion(s)
                             9   and specify the level of protection being asserted.
                          10            5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          11     failure to designate qualified information or items does not, standing alone, waive
                          12     the Designating Party’s right to secure protection under this Order for such material.
                          13     Upon timely correction of a designation, the Receiving Party must make reasonable
                          14     efforts to assure that the material is treated in accordance with the provisions of this
                          15     Order.
                          16     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          17            6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                          18     designation of confidentiality at any time.        Unless a prompt challenge to a
                          19     Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                          20     substantial unfairness, unnecessary economic burdens, or a significant disruption or
                          21     delay of the litigation, a Party does not waive its right to challenge a confidentiality
                          22     designation by electing not to mount a challenge promptly after the original
                          23     designation is disclosed.
                          24            6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                          25     resolution process by providing written notice of each designation it is challenging
                          26     and describing the basis for each challenge. To avoid ambiguity as to whether a
                          27     challenge has been made, the written notice must recite that the challenge to
                          28     confidentiality is being made in accordance with this specific paragraph of the
               
                                                                              10
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                                Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                       Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   Protective Order. The parties shall attempt to resolve each challenge in good faith
                             2   and must begin the process by conferring directly (in voice to voice dialogue; other
                             3   forms of communication are not sufficient) within 14 days of the date of service of
                             4   notice, and at least 10 days prior to filing a joint stipulation for discovery order
                             5   pursuant to Civil Local Rule 37-1, et seq. In conferring, the Challenging Party must
                             6   explain the basis for its belief that the confidentiality designation was not proper
                             7   and must give the Designating Party an opportunity to review the designated
                             8   material, to reconsider the circumstances, and, if no change in designation is
                             9   offered, to explain the basis for the chosen designation. A Challenging Party may
                          10     proceed to the next stage of the challenge process only if it has engaged in this meet
                          11     and confer process first or establishes that the Designating Party is unwilling to
                          12     participate in the meet and confer process in a timely manner.
                          13            6.3 Judicial Intervention. If the Parties cannot resolve a challenge without
                          14     court intervention, the Designating Party shall provide the Challenging Party a joint
                          15     stipulation to retain confidentiality under Civil Local Rule 37-2 no earlier than 10
                          16     days of the parties’ meet and confer pursuant to Civil Local Rule 37-1. The parties
                          17     are required to follow Civil Local Rule 37-1 when seeking a court order in
                          18     challenging the designation of discovery pursuant to this Stipulation for Protective
                          19     Order.
                          20            6.4 The burden of persuasion in any such challenge proceeding shall be on
                          21     the Designating Party. Frivolous challenges, and those made for an improper
                          22     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                          23     parties) may expose the Challenging Party to sanctions. Unless the Designating
                          24     Party has waived or withdrawn the confidentiality designation, all parties shall
                          25     continue to afford the material in question the level of protection to which it is
                          26     entitled under the Producing Party’s designation until the Court rules on the
                          27     challenge.
                          28     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
               
                                                                              11
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                             2   disclosed or produced by another Party or by a Non-Party in connection with this
                             3   Action only for prosecuting, defending or attempting to settle this Action. Such
                             4   Protected Material may be disclosed only to the categories of persons and under the
                             5   conditions described in this Order. When the Action has been terminated, a
                             6   Receiving Party must comply with the provisions of section 15 below (FINAL
                             7   DISPOSITION).
                             8         Protected Material must be stored and maintained by a Receiving Party at a
                             9   location and in a secure manner that ensures that access is limited to the persons
                          10     authorized under this Order.
                          11           7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          12     otherwise ordered by the court or permitted in writing by the Designating Party, a
                          13     Receiving    Party    may     disclose     any   information     or    item    designated
                          14     “CONFIDENTIAL” only to:
                          15                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                          16     well as employees of said Outside Counsel of Record to whom it is reasonably
                          17     necessary to disclose the information for this Action;
                          18                  (b) the officers, directors, and employees (including House Counsel)
                          19     of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                          20                  (c) Experts (as defined in this Order) of the Receiving Party to whom
                          21     disclosure is reasonably necessary for this Action and who have signed the
                          22     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          23                  (d) the court and its personnel;
                          24                  (e) court reporters and their staff;
                          25                  (f) professional jury or trial consultants, mock jurors, and Professional
                          26     Vendors to whom disclosure is reasonably necessary for this Action and who have
                          27     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          28                  (g) the author or recipient of a document containing the information or
               
                                                                             12
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312    Janet Mitchell v. 1Force Gov’t Solutions, LLC,                                  Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel           et al.                                                         Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   a custodian or other person who otherwise possessed or knew the information;
                             2                 (h) during their depositions, witnesses, and attorneys for witnesses, in
                             3   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                             4   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                             5   they will not be permitted to keep any confidential information unless they sign the
                             6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                             7   agreed by the Designating Party or ordered by the court. Pages of transcribed
                             8   deposition testimony or exhibits to depositions that reveal Protected Material may
                             9   be separately bound by the court reporter and may not be disclosed to anyone except
                          10     as permitted under this Stipulated Protective Order; and
                          11                   (i) any mediator or settlement officer, and their supporting personnel,
                          12     mutually agreed upon by any of the parties engaged in settlement discussions.
                          13            7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                          14     ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                          15     in writing by the Designating Party, a Receiving Party may disclose any information
                          16     or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                          17     to:
                          18                   (a) the Receiving Party’s Outside Counsel of Record in this action, as
                          19     well as employees of said Outside Counsel of Record to whom it is reasonably
                          20     necessary to disclose the information for this litigation and who have signed the
                          21     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                          22     A;
                          23                   (b) Designated House Counsel of the Receiving Party (1) who has no
                          24     involvement in competitive decision-making, (2) to whom disclosure is reasonably
                          25     necessary for this litigation, (3) who has signed the “Acknowledgment and
                          26     Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth
                          27     in paragraph 7.4(a)(1), below, have been followed;
                          28                   (c) Experts of the Receiving Party (1) to whom disclosure is reasonably
               
                                                                              13
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   necessary for this litigation, (2) who have signed the “Acknowledgment and
                             2   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
                             3   in paragraph 7.4(a)(2), below, have been followed];
                             4                 (d) the court and its personnel;
                             5                 (e) court reporters and their staff, professional jury or trial consultants,
                             6   and Professional Vendors to whom disclosure is reasonably necessary for this
                             7   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                             8   (Exhibit A); and
                             9                 (f) the author or recipient of a document containing the information or
                          10     a custodian or other person who otherwise possessed or knew the information.
                          11            7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
                          12     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
                          13     Designated House Counsel or Experts.
                          14                   (a)(1) Unless otherwise ordered by the court or agreed to in writing by
                          15     the Designating Party, a Party that seeks to disclose to Designated House Counsel
                          16     any information or item that has been designated “HIGHLY CONFIDENTIAL –
                          17     ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a
                          18     written request to the Designating Party that (1) sets forth the full name of the
                          19     Designated House Counsel and the city and state of his or her residence, and (2)
                          20     describes the Designated House Counsel’s current and reasonably foreseeable
                          21     future primary job duties and responsibilities in sufficient detail to determine if
                          22     House Counsel is involved, or may become involved, in any competitive decision-
                          23     making.
                          24     ///
                          25                   (a)(2) Unless otherwise ordered by the court or agreed to in writing by
                          26     the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
                          27     Order) any information or item that has been designated “HIGHLY
                          28     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)
               
                                                                              14
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                                Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                       Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   first must make a written request to the Designating Party that (1) identifies the
                             2   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                             3   ONLY” information that the Receiving Party seeks permission to disclose to the
                             4   Expert, (2) sets forth the full name of the Expert and the city and state of his or her
                             5   primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies
                             6   the Expert’s current employer(s), (5) identifies each person or entity from whom
                             7   the Expert has received compensation or funding for work in his or her areas of
                             8   expertise or to whom the expert has provided professional services, including in
                             9   connection with a litigation, at any time during the preceding five years, and (6)
                          10     identifies (by name and number of the case, filing date, and location of court) any
                          11     litigation in connection with which the Expert has offered expert testimony,
                          12     including through a declaration, report, or testimony at a deposition or trial, during
                          13     the preceding five years.
                          14                   (b) A Party that makes a request and provides the information specified
                          15     in the preceding respective paragraphs may disclose the subject Protected Material
                          16     to the identified Designated House Counsel or Expert unless, within 14 days of
                          17     delivering the request, the Party receives a written objection from the Designating
                          18     Party. Any such objection must set forth in detail the grounds on which it is based.
                          19                   (c) A Party that receives a timely written objection must meet and
                          20     confer with the Designating Party (through direct voice to voice dialogue) to try to
                          21     resolve the matter by agreement within seven days of the written objection. If no
                          22     agreement is reached, the Party seeking to make the disclosure to Designated House
                          23     Counsel or the Expert may file a motion as provided in Civil Local Rule 7-1, et seq.
                          24     (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission
                          25     from the court to do so. Any such motion must describe the circumstances with
                          26     specificity, set forth in detail the reasons why the disclosure to Designated House
                          27     Counsel or the Expert is reasonably necessary, assess the risk of harm that the
                          28     disclosure would entail, and suggest any additional means that could be used to
               
                                                                              15
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   reduce that risk. In addition, any such motion must be accompanied by a competent
                             2   declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
                             3   the extent and the content of the meet and confer discussions) and setting forth the
                             4   reasons advanced by the Designating Party for its refusal to approve the disclosure.
                             5                 In any such proceeding, the Party opposing disclosure to Designated
                             6   House Counsel or the Expert shall bear the burden of proving that the risk of harm
                             7   that the disclosure would entail (under the safeguards proposed) outweighs the
                             8   Receiving Party’s need to disclose the Protected Material to its Designated House
                             9   Counsel or Expert.
                          10     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                          11            IN OTHER LITIGATION
                          12            If a Party is served with a subpoena or a court order issued in other litigation
                          13     that compels disclosure of any information or items designated in this Action as
                          14     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                          15     ONLY” that Party must:
                          16                   (a) promptly notify in writing the Designating Party. Such notification
                          17     shall include a copy of the subpoena or court order;
                          18                   (b) promptly notify in writing the party who caused the subpoena or
                          19     order to issue in the other litigation that some or all of the material covered by the
                          20     subpoena or order is subject to this Protective Order. Such notification shall include
                          21     a copy of this Stipulated Protective Order; and
                          22                   (c) cooperate with respect to all reasonable procedures sought to be
                          23     pursued by the Designating Party whose Protected Material may be affected.
                          24            If the Designating Party timely seeks a protective order, the Party served with
                          25     the subpoena or court order shall not produce any information designated in this
                          26     action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                          27     EYES ONLY” before a determination by the court from which the subpoena or
                          28     order issued, unless the Party has obtained the Designating Party’s permission. The
               
                                                                              16
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   Designating Party shall bear the burden and expense of seeking protection in that
                             2   court of its confidential material and nothing in these provisions should be
                             3   construed as authorizing or encouraging a Receiving Party in this Action to disobey
                             4   a lawful directive from another court.
                             5   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                             6          PRODUCED IN THIS LITIGATION
                             7                 (a) The terms of this Order are applicable to information produced by
                             8   a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                             9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
                          10     Non-Parties in connection with this litigation is protected by the remedies and relief
                          11     provided by this Order. Nothing in these provisions should be construed as
                          12     prohibiting a Non-Party from seeking additional protections.
                          13                   (b) In the event that a Party is required, by a valid discovery request,
                          14     to produce a Non-Party’s confidential information in its possession, and the Party
                          15     is subject to an agreement with the Non-Party not to produce the Non-Party’s
                          16     confidential information, then the Party shall:
                          17                          (1) promptly notify in writing the Requesting Party and the Non-
                          18     Party that some or all of the information requested is subject to a confidentiality
                          19     agreement with a Non-Party;
                          20                          (2) promptly provide the Non-Party with a copy of the
                          21     Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                          22     reasonably specific description of the information requested; and
                          23                          (3) make the information requested available for inspection by
                          24     the Non-Party, if requested.
                          25                   (c) If the Non-Party fails to seek a protective order from this court
                          26     within 14 days of receiving the notice and accompanying information, the
                          27     Receiving Party may produce the Non-Party’s confidential information responsive
                          28     to the discovery request. If the Non-Party timely seeks a protective order, the
               
                                                                              17
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   Receiving Party shall not produce any information in its possession or control that
                             2   is subject to the confidentiality agreement with the Non-Party before a
                             3   determination by the court. Absent a court order to the contrary, the Non-Party shall
                             4   bear the burden and expense of seeking protection in this court of its Protected
                             5   Material.
                             6   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                             7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                             8   Protected Material to any person or in any circumstance not authorized under this
                             9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                          10     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                          11     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
                          12     or persons to whom unauthorized disclosures were made of all the terms of this
                          13     Order, and (d) request such person or persons to execute the “Acknowledgment and
                          14     Agreement to Be Bound” that is attached hereto as Exhibit A.
                          15     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          16            PROTECTED MATERIAL
                          17            When a Producing Party gives notice to Receiving Parties that certain
                          18     inadvertently produced material is subject to a claim of privilege or other protection,
                          19     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          20     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                          21     procedure may be established in an e-discovery order that provides for production
                          22     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                          23     (e), insofar as the parties reach an agreement on the effect of disclosure of a
                          24     communication or information covered by the attorney-client privilege or work
                          25     product protection, the parties may incorporate their agreement in the stipulated
                          26     protective order submitted to the court.
                          27     12.    MISCELLANEOUS
                          28            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
               
                                                                              18
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   person to seek its modification by the Court in the future.
                             2          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                             3   Protective Order, no Party waives any right it otherwise would have to object to
                             4   disclosing or producing any information or item on any ground not addressed in this
                             5   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                             6   ground to use in evidence of any of the material covered by this Protective Order.
                             7          12.3 Filing Protected Material. A Party that seeks to file under seal any
                             8   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                             9   only be filed under seal pursuant to a court order authorizing the sealing of the
                          10     specific Protected Material at issue. If a Party’s request to file Protected Material
                          11     under seal is denied by the court, then the Receiving Party may file the information
                          12     in the public record unless otherwise instructed by the court.
                          13     13.    FINAL DISPOSITION
                          14            Within 60 days after the final disposition of this Action, as defined in
                          15     paragraph 4, each Receiving Party must return all Protected Material to the
                          16     Producing Party or destroy such material. As used in this subdivision, “all Protected
                          17     Material” includes all copies, abstracts, compilations, summaries, and any other
                          18     format reproducing or capturing any of the Protected Material. Whether the
                          19     Protected Material is returned or destroyed, the Receiving Party must submit a
                          20     written certification to the Producing Party (and, if not the same person or entity, to
                          21     the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                          22     appropriate) all the Protected Material that was returned or destroyed and (2)
                          23     affirms that the Receiving Party has not retained any copies, abstracts, compilations,
                          24     summaries or any other format reproducing or capturing any of the Protected
                          25     Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                          26     copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                          27     memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                          28     work product, and consultant and expert work product, even if such materials
               
                                                                              19
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                                Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                       Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   contain Protected Material. Any such archival copies that contain or constitute
                             2   Protected Material remain subject to this Protective Order as set forth in Section 4
                             3   (DURATION).
                             4
                             5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                             6
                             7
                                 Dated: February 18, 2019                    THE SPIVAK LAW FIRM
                             8
                             9
                          10                                                  By: /s/ David Spivak
                          11                                                     DAVID SPIVAK
                                                                                 Attorney for Plaintiff,
                          12                                                     JANET MITCHELL
                          13
                          14     Dated: February 18, 2019                     FORD & HARRISON LLP

                          15
                          16                                                  By: /s/ Alexandria M. Witte
                                                                                 Alexandria M. Witte
                          17                                                     Attorneys for Defendant,
                                                                                 1FORCE GOVERNMENT
                          18                                                     SOLUTIONS, LLC
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
               
                                                                             20
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312    Janet Mitchell v. 1Force Gov’t Solutions, LLC,                                Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel           et al.                                                       Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                             2   DATED: February 21, 2019
                             3
                             4   _____________________________________
                                 HON. STEVE KIM
                             5   UNITED STATES MAGISTRATE JUDGE
                             6
                             7
                             8
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
               
                                                                             21
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312    Janet Mitchell v. 1Force Gov’t Solutions, LLC,                    Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel           et al.                                           Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1            Certification of Compliance with C.D. Cal. L.R. 5-4.3.4(a)(2)
                             2         I hereby certify that pursuant to C.D. Cal. L.R. 5-4.3.4(a)(2), I have obtained
                             3   the authorization from each of the above signatories to file the above-referenced
                             4   document, and that the above signatories concur in and authorize the filing’s
                             5   content. I certify under penalty of perjury under the laws of the United States of
                             6   America that the foregoing is true and correct.
                             7
                             8                                           /s/ Alexandria M. Witte
                             9                                          Alexandria M. Witte
                                                                        Attorneys for Defendant,
                          10                                            1FORCE GOVERNMENT SOLUTIONS, LLC
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
               
                                                                             22
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312    Janet Mitchell v. 1Force Gov’t Solutions, LLC,                              Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel           et al.                                                     Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
                             1                                          EXHIBIT A
                             2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3          I, _____________________________ [print or type full name], of
                             4   _________________ [print or type full address], declare under penalty of perjury
                             5   that I have read in its entirety and understand the Stipulated Protective Order that
                             6   was issued by the United States District Court for the Central District of California
                             7   on ________________ [date] in the case of Janet Mitchell v. 1Force Government
                             8   Solutions, LLC, et al., Case No. 2:18-cv-07612-PSG-SK. I agree to comply with
                             9   and to be bound by all the terms of this Stipulated Protective Order and I understand
                          10     and acknowledge that failure to so comply could expose me to sanctions and
                          11     punishment in the nature of contempt. I solemnly promise that I will not disclose in
                          12     any manner any information or item that is subject to this Stipulated Protective
                          13     Order to any person or entity except in strict compliance with the provisions of this
                          14     Order. I further agree to submit to the jurisdiction of the United States District Court
                          15     for the Central District of California for enforcing the terms of this Stipulated
                          16     Protective Order, even if such enforcement proceedings occur after termination of
                          17     this action.
                          18            I hereby appoint __________________________ [print or type full name] of
                          19     _______________________________________ [print or type full address and
                          20     telephone number] as my California agent for service of process in connection with
                          21     this action or any proceedings related to enforcement of this Stipulated Protective
                          22     Order.
                          23
                          24     Date: ______________________________________
                          25     City and State where sworn and signed: _________________________________
                          26     Printed name: _______________________________
                          27     Signature: __________________________________
                          28
               
                                                                              23
 Employee Rights Attorneys 
16530 Ventura Blvd., Ste. 312     Janet Mitchell v. 1Force Gov’t Solutions, LLC,                               Order Re:
     Encino, CA 91436 
    (818) 582‐3086 Tel            et al.                                                      Stipulated Protective Order
    (818) 582‐2561 Fax 
      SpivakLaw.com 
